There are authorities sustaining the opinion, but the rule seems to me to be illogical. Here the court instructs the jury that if appellant did not intend to kill deceased when he struck him to acquit. This court says that if appellant did not intend to kill (self-defense of course not being in the case) then he would be guilty of aggravated assault. This I concede would have been the proper charge to have given. But because the charge is more favorable to appellant than it should have been, is not, in my opinion, ground for reversal. To so hold in effect introduces this rule: If you give the appellant in a charge less than he is entitled to, the State's condition is woe; if you give him more than he should receive it is ruin. In this case the jury did not even find appellant guilty *Page 425 
of manslaughter. To say that this charge injured appellant is to say that the jury were dishonest or so lacking in intelligence as to be unfit to sit on any jury.